Bloom and Alexander, JJ.,
dissent in a memorandum by Bloom, J., as follows: We would affirm essentially for the reasons stated by Greenfield, J., at Special Term. We add only the following: H To label a license which will generate fees of some $62,000,000 over a period of 15 years a “contract for public work” because it will entail the expenditure of some $2.5 million by the licensee in improving or reconstructing existing subway newsstands and in constructing new ones, and thus requiring “public letting founded on sealed bids” under subdivision 1 of section 1209 of the Public Authorities Law, is to lose sight of reality. The requirement that the successful licensee construct or reconstruct these newsstands entails no expenditures of funds by the New York City Transit Authority or the Metropolitan Transit Authority or any other public body. It involves but 4% of the income which these authorities will receive from the successful bidder, Kapoor Brothers, Inc., over the next 15 years. Indeed, it is in addition to such income. Finally, the increase of some $37,000,000 which the successful franchisee agreed to pay over the 15-year life of the license has absolutely nothing to do with whether the agreement between it and respondents is a license or a construction contract. Here, truly, is an instance in which our prevailing brethren mistakenly identify the tail as the dog. [121 Misc 2d 536.]